
	
		I
		111th CONGRESS
		1st Session
		H. R. 2457
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mrs. Davis of
			 California (for herself, Mr.
			 McCotter, Mr. Rush,
			 Mr. Wittman, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Public Health Service Act, and the Internal Revenue Code to require
		  that group health plans and issuers of health insurance coverage provide
		  coverage for second opinions.
	
	
		1.Short titleThis Act may be cited as the
			 Right to a Second Medical Opinion Act
			 of 2009.
		2.Coverage of
			 second opinions
			(a)Group health
			 plans
				(1)ERISA
			 amendments
					(A)Subpart B of part
			 7 of title I of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding
			 at the end the following new section:
						
							715.Coverage of
				second opinions
								(a)Coverage of
				second opinionsA group
				health plan, and a health insurance issuer that provides health insurance
				coverage in connection with a group health plan, shall provide coverage for a
				second opinion (as defined in
				subsection (b)(1)), if—
									(1)the second opinion
				is requested by—
										(A)a participant or
				beneficiary; or
										(B)a health care
				practitioner (as defined in
				subsection (b)(2))—
											(i)who, with respect
				to a medical condition, is treating or has proposed a treatment plan for the
				participant or beneficiary; and
											(ii)who has the
				consent of the participant or beneficiary to make the request; and
											(2)(A)the participant or beneficiary questions a
				diagnosis, treatment plan, surgical procedure, or therapeutic procedure for a
				medical condition that threatens loss of life, quality of life, loss of limb,
				loss of bodily function, loss of cognitive function, or substantial impairment
				of the mind or body (including a serious chronic condition or
				infection);
										(B)the clinical indications with respect
				to a medical condition are not conclusive;
										(C)a diagnosis for a medical condition is
				in doubt due to conflicting test results;
										(D)the health care practitioner treating
				the participant or beneficiary for a medical condition is unable to diagnose
				the condition;
										(E)the treatment plan being used by the
				participant or beneficiary for a medical condition is not causing improvement
				in the condition within an appropriate period of time given the diagnosis and
				plan of care as expected for such condition; or
										(F)the medical condition under treatment
				accelerates or continues.
										(b)Coverage of a
				second opinion and related definitionsFor purposes of this section:
									(1)Coverage of a
				second opinionThe term coverage of a second opinion
				means, with respect to a medical condition, coverage for—
										(A)at least three
				appointments for the participant or beneficiary with the qualified second
				opinion physician (as defined in paragraph (7)) for the purposes of making and
				reviewing a second opinion (as defined in paragraph (8)) for the medical
				condition; and
										(B)ancillary
				diagnostic tests conducted or ordered by the qualified second opinion physician
				for the purpose of making such second opinion to the extent such tests would be
				covered by the plan or issuer involved if the tests were conducted to provide
				information to a participating physician (as defined in paragraph (5)) for the
				purpose of making the initial opinion (as defined in paragraph (3)) with
				respect to the medical condition.
										(2)Health care
				practitionerThe term health care practitioner means
				a physician or a nurse practitioner.
									(3)Initial
				opinionThe term initial opinion means, with respect
				to a medical condition, the first opinion for such condition.
									(4)OpinionThe
				term opinion means, for a medical condition, an opinion respecting
				the diagnosis or treatment plan for the condition that is made by a health care
				practitioner for a participant or beneficiary.
									(5)Participating
				physicianThe term participating physician means,
				with respect to a group health plan or an issuer of health insurance coverage,
				a physician who participates in a preferred physician network (or similar
				arrangement) recognized under such coverage of a plan or issuer.
									(6)PhysicianThe
				term physician has the meaning given such term in section
				1861(r)(1) of the Social Security Act (42 U.S.C. 1935x(r)(1)).
									(7)Qualified second
				opinion physicianThe term qualified second opinion
				physician means, with respect to a medical condition, a physician who
				possesses a clinical background, including training and expertise or a history
				of treating patients, related to the condition.
									(8)Second
				opinionThe term second opinion means, with respect
				to a medical condition, an opinion made by a qualified second opinion physician
				for a medical condition for which another health care practitioner (as defined
				in paragraph (2)) made an initial opinion (as defined in paragraph (3)).
									(c)Financial
				Responsibility, terms of coverage, and limitations
									(1)Financial
				Responsibility
										(A)ParticipantThe
				financial responsibility of the participant or beneficiary (including
				deductibles, coinsurance, co-payments, and other cost sharing) under a group
				health plan or health insurance coverage for a second opinion under
				subsection (a) shall be the same as the
				financial responsibility of the participant or beneficiary under such plan or
				coverage for comparable services furnished by a participating physician in
				connection with an initial opinion.
										(B)Plan or
				issuerSubject to
				paragraph (3), the plan or issuer of
				health insurance coverage shall reimburse the second opinion physician for the
				total costs of the physician’s services that are in excess of the financial
				responsibility of the participant under
				subparagraph (A).
										(2)Terms of
				CoverageThe terms of coverage under a group health plan or
				health insurance coverage for a second opinion under
				subsection (a) shall be the same as the
				terms of coverage under such plan or coverage for an initial opinion made by a
				participating physician.
									(3)Use of
				networksThe plan or issuer
				may limit coverage of a second opinion to a participating physician, but only
				if there is a participating physician who—
										(A)is a qualified second opinion physician,
				for purposes of the second opinion requested under
				subsection (a)(1);
										(B)is located within 50 miles of the home of
				the participant or beneficiary with respect to which a request was made under
				subsection (a)(1); and
										(C)has an initial appointment available for
				such participant or beneficiary within 30 days of date on which such request
				was made.
										(4)Preapproval
										(A)In
				generalSubject to subparagraph (B) and subsection (e), the plan
				or issuer may require preapproval for the second opinion from the plan or
				issuer, but only in accordance with this paragraph and with
				paragraph (2).
										(B)Rules for
				preapproval
											(i)Notice of
				approval or denialA plan or issuer that requires preapproval of
				second opinions shall provide notice to the participant or beneficiary about
				the plan or issuer’s decision concerning a request for preapproval of a second
				opinion for such participant or beneficiary not later than 10 business days
				after the date on which the participant or beneficiary requests the
				preapproval.
											(ii)ProhibitionA plan or issuer may not require
				preapproval of a second opinion if the participant or beneficiary requesting
				such approval faces an imminent threat to health (including the potential loss
				of life, limb, major bodily function) and a delay in receiving a second opinion
				would be detrimental to the participant’s or beneficiary’s ability to regain
				maximum function. In such cases, the provider is required to reimburse the
				beneficiary for the costs of the services and items described in subparagraphs
				(A) and (B) of subsection (b)(1) that are related to the second opinion, minus
				the allowable copayments determined under
				paragraph (1), if the beneficiary paid
				for such opinion from personal sources.
											(d)Consultation
				reportThe plan or issuer may
				condition payment for the second opinion under
				subsection (a) on the qualified second
				opinion physician providing to the participant or beneficiary and to the health
				care practitioner who made the initial opinion a consultation report that
				includes, with respect to the medical condition for which the second opinion
				was made, any diagnosis of such condition made by the qualified second opinion
				physician and any recommended procedures, tests, or treatments that the
				qualified second opinion physician believes are appropriate.
								(e)Denial of
				coverage or preapprovalIf a
				plan or issuer denies coverage for a second opinion or denies preapproval for a
				second opinion under
				subsection (c)(4), the plan or issuer
				shall, not later than 3 business days after the date of such denial—
									(1)notify the
				participant or beneficiary in writing of the reasons for the denial;
									(2)inform the
				participant or beneficiary of such participant’s or beneficiary’s right to file
				an appeal with the plan or issuer; and
									(3)inform the participant or beneficiary of
				the process for appealing the denial.
									(f)Appeals
									(1)In
				generalThe plan or issuer shall establish a process for a
				participant or beneficiary to appeal when preapproval for a second opinion or
				coverage of a second opinion is denied by the plan or issuer.
									(2)Report to
				SecretaryNo later than 90 days after the date of enactment of
				this section, the plan or issuer shall submit to the Secretary a report
				describing the appeal process developed by the plan or issuer under
				paragraph (1).
									(g)Timelines
				required
									(1)In
				generalNot later than 90 days after the date of enactment of
				this section and not later than 30 days after the date a timeline required
				under this subsection is amended, each plan or issuer shall file with the
				Secretary a timeline for—
										(A)providing
				reimbursement of claims submitted for second opinions; and
										(B)if required by the
				plan or issuer, responding to requests for preapproval of second opinions under
				subsection (c)(4).
										(2)Public
				availabilityAny timeline filed under
				paragraph (1) shall be available to the
				public upon request.
									(h)NoticeThe
				imposition of the requirement of this section shall be treated as a material
				modification in the terms of the plan described in section 102(a), for purposes
				of assuring notice of such requirements under the plan; except that the summary
				description required to be provided under the last sentence of section
				104(b)(1) with respect to such modification shall be provided by not later than
				60 days after the first day of the first plan year in which such requirements
				apply.
								(i)Construction
				regarding additional opinionsNothing in this section shall be
				construed to prevent the plan or issuer, based on its independent
				determination, from providing coverage to a participant or beneficiary for
				additional medical opinions.
								(j)Service Plan
				ContactsThe Secretary shall deem health care service plan
				contracts that provide benefits to participants or beneficiaries through
				preferred practitioner contracting arrangements to have satisfied the
				requirements of this section if, subject to all other terms and conditions of
				the contract that apply generally to all other benefits, access to and coverage
				for second opinions is not
				limited.
								.
					(B)Section 731(c) of such Act (29 U.S.C.
			 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 715.
					(C)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 715.
					(D)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 714 the
			 following new item:
						
							
								Sec. 715. Coverage of second
				opinions.
							
							.
					(2)Public Health Service Act amendments
					(A)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the following new
			 section:
						
							2708Coverage of
				second opinionsThe provisions
				of section 715 of the Employee Retirement Income Security Act of 1974, except
				for subsection (h) of such section, shall apply to group health plans, and
				health insurance issuers providing health insurance coverage in connection with
				group health plans, as if included in this
				subpart.
							.
					(B)Clerical
			 amendmentSection 2723(c) of such Act (42 U.S.C. 300gg–23(c)) is
			 amended by striking section 2704 and inserting sections
			 2704 and 2708.
					(3)Internal Revenue
			 Code amendments
					(A)In
			 generalSubchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 (26 U.S.C. 9811 et seq.) is
			 amended by adding at the end the following:
						
							9814Coverage of
				second opinionsThe provisions
				of section 715 of the Employee Retirement Income Security Act of 1974, except
				for subsection (h) of such section, shall apply to group health plans as if
				included in this
				subchapter.
							.
					(B)Conforming
			 amendmentThe table of sections for subchapter B of chapter 100
			 of such Code is amended by inserting after the item relating to section 9813
			 the following new item:
						
							
								Sec. 9814. Coverage of second
				opinions.
							
							.
					(b)Individual
			 health insurance
				(1)In
			 generalSubpart 2 of part B
			 of title XXVII of the Public Health Service
			 Act is amended by inserting at the end the following new
			 section:
					
						2754Coverage of
				second opinionsThe provisions
				of section 2708 shall apply to health insurance coverage offered by a health
				insurance issuer in the individual market in the same manner as such provisions
				apply to health insurance coverage offered by a health insurance issuer in
				connection with a group health plan in the small or large group
				market.
						.
				(2)Conforming
			 amendmentSection 2762(b)(2)
			 of such Act (42 U.S.C. 300gg–62(b)(2)) is amended by striking section
			 2751 and inserting sections 2751 and 2754.
				(c)Coordination of
			 administrationThe Secretary of Labor, the Secretary of the
			 Treasury, and the Secretary of Health and Human Services shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this section (and the amendments made thereby) are administered
			 so as to have the same effect at all times; and
				(2)the enforcement of such regulations,
			 rulings, and interpretations is coordinated by such Secretaries for the
			 purposes of having a consistent enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				(d)Effective
			 dates
				(1)Group health
			 plans and group health insurance coverageSubject to
			 paragraph (3), the amendments made by
			 subsection (a) apply with respect to group
			 health plans for plan years beginning on or after January 1, 2010.
				(2)Individual
			 health insurance coverageThe amendments made by
			 subsection (b) apply with respect to health
			 insurance coverage offered, sold, issued, renewed, in effect, or operated in
			 the individual market on or after January 1, 2010.
				(3)Collective
			 bargaining exceptionIn the case of a group health plan
			 maintained pursuant to one or more collective bargaining agreements between
			 employee representatives and one or more employers ratified before the date of
			 enactment of this Act, the amendments made to
			 subsection (a) shall not apply to plan years
			 beginning before the later of—
					(A)the date on which
			 the last collective bargaining agreement relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 the enactment of this Act), or
					(B)January 1,
			 2010.
					For purposes
			 of
			 subparagraph (A), any plan amendment
			 made pursuant to a collective bargaining agreement relating to the plan which
			 amends the plan solely to conform to any requirement added by
			 subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.
